       Case 1:21-cv-00045-SPW-TJC Document 28 Filed 08/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 STACY MILLER and A FEW GOOD                        CV 21-45-BLG-SPW-TJC
 CLEANERS, individually and on behalf
 of all others similarly situated,

                     Plaintiffs,                            ORDER

 vs.

 FIRST INTERSTATE BANK and
 DOES 1 through 100,

                     Defendants.

       Plaintiffs have filed an unopposed Motion to Stay Proceedings Pending

Mediation. (Doc. 26.) Good cause appearing,

       IT IS HEREBY ORDERED that the motion (Doc. 26) is GRANTED, and

this proceeding shall be STAYED. All deadlines shall be suspended pending

mediation. The parties shall submit a joint status report to the Court on October

15, 2021, regarding the outcome of the mediation.

       DATED this 19th day of August, 2021.


                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
